FILED
                            NOT FOR PUBLICATION                             MAR 03 2011

                                                                        MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



In the Matter of: DENNIS LABARRE                 No. 09-56266
PIKE; KATHRYN LORETTA PIKE,
                                                 D.C. No. 8:07-cv-01185-DOC
              Debtors,

                                                 MEMORANDUM *
DENNIS LABARRE PIKE; KATHRYN
LORETTA PIKE,

              Plaintiffs/
              Appellants,

  v.

JAMES J. JOSEPH, as trustee for the
estate of Dennis & Kathryn Pike,

              Defendant/
              Appellee.



                    Appeal from the United States District Court
                       for the Central District of California
                     David O. Carter, District Judge, Presiding

                     Argued and Submitted November 4, 2010
                              Pasadena, California



        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
Before: RAWLINSON and M. SMITH, Circuit Judges, and JONES, District
Judge.**

      Appellants Dennis and Kathryn Pike appeal the district court’s order

affirming the bankruptcy court’s dismissal of their action seeking a declaratory

judgment. The district court properly affirmed the bankruptcy court’s dismissal of

Appellants’ action seeking declaratory relief because their claim was barred by

issue preclusion. See Alonso v. Summerville (In re Summerville), 361 B.R. 133,

143-44 (9th Cir. B.A.P. 2007) (describing issue preclusion). In the declaratory

relief action, Appellants sought a determination that Dennis Pike’s post-petition

contribution of wages to satisfy trust deeds on their residence and post-petition

work performed by Dennis Pike entitled Appellants to an equity interest in the real

property.

      However, earlier in the bankruptcy proceedings, Appellants brought an

unsuccessful motion for allowance of an administrative claim predicated on exactly

the same facts. Issue preclusion barred the declaratory relief action because the

identical issue, based on the same facts, was decided in resolving the

administrative claim. See Frankfort Digital Servs. Ltd. v. Kistler (In re




       **
             The Honorable Robert Clive Jones, U.S. District Judge for the District
of Nevada, sitting by designation.

                                          2
Reynoso), 477 F.3d 1117, 1122 (9th Cir. 2007) (holding that issue preclusion bars

relitigation of issues that have been adjudicated in an earlier proceeding).




AFFIRMED.1




      1
       Because we affirm the district court’s judgment on the basis of issue
preclusion, there is no need to address the other issues raised by the parties.

                                           3